Name: Council Decision (EU) 2015/1791 of 5 October 2015 appointing an Italian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2015-10-07

 7.10.2015 EN Official Journal of the European Union L 260/27 COUNCIL DECISION (EU) 2015/1791 of 5 October 2015 appointing an Italian alternate member of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 26 January, on 5 February and on 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Onofrio INTRONA, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as alternate member to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mr Roberto CIAMBETTI, Consigliere e Presidente del Consiglio regionale della Regione Veneto Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 5 October 2015. For the Council The President N. SCHMIT (1) OJ L 20, 27.1.2015, p. 42. (2) OJ L 31, 7.2.2015, p. 25. (3) OJ L 159, 25.6.2015, p. 70.